
	
		II
		110th CONGRESS
		1st Session
		S. 395
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require States and Indian tribes to designate specific
		  highway routes over which hazardous materials may be
		  transported.
	
	
		1.Designation of hazardous
			 material routesSection
			 5112(a)(2) of title 49, United States Code, is amended—
			(1)by striking subsection (d) of this
			 section and inserting subsection (f);
			(2)by striking
			 of this title and inserting , and in accordance with the
			 standards prescribed under subsection (b),; and
			(3)by striking
			 may and inserting shall.
			
